Citation Nr: 0729777	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-33 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
February 5, 1970, rating decision which denied entitlement to 
service connection for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
that a February 1970 rating decision which denied entitlement 
to service connection for left knee injury was not clearly 
and unmistakable erroneous.  A notice of disagreement was 
filed in December 2003, a statement of the case was issued in 
April 2003, and a substantive appeal was received in 
September 2004.


FINDINGS OF FACT

1.  Entitlement to service connection for left knee injury 
was denied by the RO in a February 1970 rating decision.  The 
veteran was notified of this decision and his appellate 
rights in a February 1970 RO letter and did not submit a 
notice of disagreement within one year of the notice letter.

2.  The February 1970 rating decision was consistent with and 
reasonably supported by the evidence then of record, and the 
existing legal authority, and it did not contain undebatable 
error that would have manifestly changed the outcome.


CONCLUSION OF LAW

The February 1970 rating decision which denied service 
connection for left knee disability was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5110 (West 2002); 
38 C.F.R. § 3.105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
this case as a matter of law.  The Court has held that the 
VCAA does not apply to CUE actions.  See Livesay v. Principi, 
15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply 
to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 
(2001) (holding VCAA does not apply to RO CUE claims).  The 
general underpinning for the holding that the VCAA does not 
apply to CUE claims is that regulations and numerous legal 
precedents establish that a review for CUE is only upon the 
evidence of record at the time the decision was entered (with 
exceptions not applicable in this matter).  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 
F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).

I.  Factual Background

The veteran filed a claim of service connection for residuals 
of left knee injury on August 11, 1969.  He reported that he 
incurred injury to the knee on June 10, 1967 as a result of a 
"gun recoil."  The evidence on file at that time consisted 
of service medical records and November 1969 VA examination 
reports.

A pre-induction Report of Medical History completed by the 
veteran in September 1965 reflects his report that he cut the 
main tendon in his left leg when he was 19 years old.  The 
examiner noted 'cut on tendon to his L knee - pain on 
walking.'  The evidence reflects that the Report of Medical 
History and pre-induction examination were completed when he 
was 19 years old and 6 months.  An examination performed for 
induction purposes in September 1965 reflects that the 
veteran had a scar over the left knee cap, he could flex his 
knee to only 170 degrees, and the knee was symptomatic.  The 
examination report referred to a "Letter from M.D." which 
stated "no tendon or major injury in accident."  Such 
letter is not on file.  The pre-induction examination report 
reflects a diagnosis of symptomatic left knee following 
trauma to tendons, not documented.  The veteran was deemed 
qualified for service.

Service medical records reflect that on June 21, 1967, the 
veteran complained of swelling of the left knee, and that it 
was painful when walking.  He reported one week of pain in 
the left knee lateral region.  He denied any history of 
recent trauma.  He reported swelling earlier in the week 
which had decreased.  An old history of laceration due to an 
auto accident was also noted.  The veteran reported 
experiencing pain during training.  On physical examination, 
he could not do deep knee bends.  There was no effusion.  
There was crepitus, and complaints of pain on rocking.  He 
underwent an orthopedic consultation on June 22, 1967.  He 
reported undergoing a quadriceps repair two years prior.  He 
reported recurrent effusion since that time.  On physical 
examination, the examiner noted chondromalacia and effusion 
and quad atrophy.  Evaluation for physical therapy was 
recommended. 

A clinical record reflects a hospitalization from June 28 to 
August 1, 1967, for chondromalacia, left knee, and nasal 
septal deviation, old.  He was admitted to the hospital 
because of recurrent effusion, pain and weakness to the left 
knee.  The veteran reported that approximately two years ago, 
as a civilian, he was involved in an automobile accident in 
which he severed the quadriceps tendon attachment at the 
patella.  He had repair of the tendon.  He apparently 
suffered no fracture to the patella.  He recovered to the 
point where he was allowed in the Marine Corp.  He reported 
minor difficulty with the knee ever since the accident.  
Approximately one month ago, while in Vietnam, his knee 
swelled to the point that he had to be evaluated at the 
hospital at Da Nang, and it was recommended that he be 
transferred to CONUS.  He also reported a second complaint of 
nasal septal deviation due to a fracture incurred in boot 
camp when he slipped and fell off a bridge.  The veteran's 
chief complaint was chronic effusion to the left knee with 
pain being localized to the area of the patella and patellar 
femoral notch, and he also had a visible septal deviation to 
the right.  Physical examination on admission revealed a mild 
effusion to the left knee with definite quadriceps muscle 
weakness on the left.  Pain was elicited to medial and 
lateral deviation of the patella and the patellar femoral 
notch, but no crepitus was noted on flexion and extension of 
the knee.  There was no instability to the knee or any 
suggestions of cartilage damage.  X-ray studies of the left 
knee were within normal limits.  It was the opinion of the 
Orthopedic Department that the veteran had early 
chondromalacia to the patella, therefore, he was treated with 
physical therapy in an attempt to straighten the quadriceps 
musculature.  He failed to respond to physical therapy and 
continued with quadriceps muscle weakness and subjective and 
objective symptoms of pain beneath the patella, and because 
of the probably prolonged period of hospitalization required 
for physical therapy, he was transferred to CONUS.  The 
discharge diagnosis was chondromalacia, left knee, existing 
prior to entry.

An examination conducted in January 1958 for separation 
purposes reflects a notation of a 6 inch scar on the left 
knee, and that the veteran's lower extremities were 
clinically evaluated as normal.

In November 1969, the veteran underwent a VA examination due 
to complaints with his left knee when walking or standing for 
any period of time.  He reported that prior to service he 
sustained a laceration to the left knee at the age of 16.  He 
reported that during service he was hit by artillery recoil.  
Physical examination showed superficial small healed scar 
that curves across the left leg at the level of the knee.  
There was no tenderness of the scar.  Range of motion was 
normal.  Strength of knee appeared normal with good stability 
of joint.  He reported that it never bothered him until he 
was struck in the knee by artillery recoil.  The veteran was 
referred for an orthopedic examination and opinion.  

The veteran underwent a VA orthopedic examination in November 
1969, and the reason for request was noted as "Laceration 
left knee area incurred before entering Service - did 
contusion incurred in service agrevate [sic] this?"  The 
veteran reported that in June 1967, a recoil from an 
artillery piece hit him in the left knee on the lateral 
portion.  It became swollen and tender and he was shipped out 
to Guam.  This was drained and he was hospitalized for three 
to four weeks after which he had therapy.  He was then sent 
back to Great Lakes where he had muscle stimulation to it to 
get the strength back into the left leg.  He reported that 
the knee bothers him with walking or long standing.  The pain 
was over the lateral portion of the left knee and is worse 
with the more activities he takes on.  He reported occasional 
effusion.  Physical examination and an x-ray examination of 
the knee was negative.  The examiner's impression was 
residuals from injury to left knee.

A F


February 5, 1970, rating determination denied entitlement to 
service connection for "left knee injury."  Specifically, 
the RO stated the following with regard to the knee:

At time of entering service, examination 
revealed a scar on the left knee and the 
veteran gave a history of a left knee 
injury.

In June 1967 the veteran had some 
swelling and pain of the left knee, but 
stated that there had been no recent 
trauma.  

Examination of the left knee shows no 
abnormality except for a superficial, 
well-healed scar from pre-service 
surgery.  

The veteran's left knee injury was 
present prior to service and, although it 
became symptomatic with increased 
activity during service, there was no 
aggravation in the chronic level of the 
disability.

Such rating determination was issued to the veteran on 
February 10, 1970 with a notice letter which stated that left 
knee injury was not incurred in nor aggravated by service as 
it existed prior to service.  The veteran did not file a 
notice of disagreement, and the rating determination is 
final.  38 U.S.C.A. § 7105.

In May 2003, the veteran filed an informal claim of service 
connection for several disabilities, to include the left 
knee.  He detailed his treatment pertaining to the knee 
during service, and claimed that he had developed arthritis 
in his left knee.  The veteran referred to the February 10, 
1970 RO letter which stated that his left knee injury existed 
prior to service, and noted disagreement with that finding 
and his feeling that his left knee condition was a result of 
his injury in service.  He claimed that there was clear and 
unmistakable error in that finding.

In June 2003, the veteran's representative submitted argument 
pertaining to the veteran's claim of clear and unmistakable 
error in the February 1970 rating decision.  The 
representative argued that the denial of entitlement to 
service connection for the left condition was not adjudicated 
with proper reason nor bases.  It was argued that the rating 
decision did not take into account the possible aggravation 
of a pre-service injury, nor did they mention in their 
reasons and bases for denial that the veteran's knee 
condition was asymptomatic until June 1967, over one year 
from induction into service.  

II.  Laws and Regulations

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of CUE to be valid, there must have been an error in 
the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Phillips v. Brown, 10 
Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  Further, the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made, and a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Id.  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, non-specific claim of "error" meet the 
restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The relevant laws and regulations in effect in February 1970 
with respect to awards of service connection were essentially 
unchanged from those in effect at present.  Service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 310 (1970) (now codified as 38 U.S.C.A. § 1110 
(West 2002)); 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 311 (1970) (now 
codified as 38 U.S.C.A. § 1111 (West 2002)).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 353 (1970) (now 
codified as 38 U.S.C.A. § 1153 (West 2002)); 38 C.F.R. § 
3.306 (1970, 2006).  

III.  Analysis

The veteran did not submit a notice of disagreement within 
one year of notice of the February 1970 RO rating decision 
denying service connection for a left knee injury.  
Accordingly, the decision is final.  38 U.S.C.A. § 7105.  The 
veteran argues that the February 1970 rating decision was 
clearly and unmistakably erroneous in failing to award 
service connection for a left knee injury attributable to 
service.  In reviewing all of the evidence on file, the Board 
can find no clear and unmistakable error of fact or of law in 
the RO's February 1970 rating decision.

The evidence before the RO in February 1970 was duly 
considered and discussed in the rating decision.  The 
evidence which was on file and considered at the time 
included the service medical records, the November 1969 VA 
examination, and November 1969 VA orthopedic examination.  
The RO acknowledged the veteran's pre-existing left knee 
injury, and acknowledged that although his knee became 
symptomatic with increased activity during service, there was 
no aggravation in the chronic level of the disability.  As 
such, service connection was denied on the basis that his 
left knee disability existed prior to service.

The RO's February 1970 rating decision was factually 
supportable by the record and both the positive and negative 
evidence of record were acknowledged.  The veteran's knee was 
symptomatic upon entry into service, although he was deemed 
qualified for service.  His knee became symptomatic during 
his period of service, over a year after the entrance 
examination, and a diagnosis of chondromalacia, existing 
prior to entry, was rendered.  Post-service VA examinations 
reflected a normal physical examination of the knee, but a 
diagnosis of residuals of left knee injury was rendered.  
While acknowledging that the rating determination did not 
contain a detailed synopsis of the veteran's service medical 
records and post-service VA examination reports, the RO did 
refer to the service medical records and post-service 
findings.  There is no indication that the RO overlooked the 
evidence then of record.  Moreover, while the veteran's 
representative claims that the RO failed to consider the 
possible aggravation of a pre-service injury, in fact the RO 
made a specific finding in the rating decision that the 
veteran's pre-existing left knee injury became symptomatic 
with increased activity during service, but there was no 
aggravation in the chronic level of the disability.  Thus, it 
is clear that the RO considered the veteran's claim of 
service connection on the basis of aggravation of a pre-
existing disability.  At most there is a reasonable 
disagreement with the manner in which the RO weighed and 
evaluated the evidence; however, a claim of CUE on the basis 
that the previous adjudication had improperly weighed and 
evaluated the evidence never rises to the stringent 
definition of CUE.  Fugo, 6 Vet. App. at 44.  

In light of the foregoing, the Board concludes that the 
correct facts, as known at the time, were before VA 
adjudicators at the time of the February 1970 rating decision 
and that the statutory and regulatory provisions extant at 
the time were correctly applied.  The Board finds that there 
was no error which was undebatable and of the sort which, had 
it not been made would have manifestly changed the outcome at 
the time it was made.  

Thus, based on the following, the evidence does not support a 
finding that the February 1970 rating determination was 
clearly and unmistakable erroneous in denying service 
connection for left knee disability.  


ORDER

The February 1970 rating decision which denied service 
connection for left knee disability was not clearly and 
unmistakably erroneous.  The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


